DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Raveendran et al. (Raveendran) (US 2012/0076204 A1) in view of Sato et al. (Sato) (US 2006/0083315 A1).
	As to claim 1, Raveendran discloses an electronic device (receiver device, Fig. 8) comprising:
an outputter (826; paragraph 74);

a processor (807) configured to:
receive a first image signal separated from an original image signal through a first channel of the communicator (base layer, paragraph 73-74),
receive a second image signal separated from the original image signal through a second channel of the communicator (enhancement layer, paragraph 73-74),
based on identification that an error exists in the second image signal received through the second channel, control the outputter to output a first output signal obtained by the first image signal (outputting only the base layer in areas with high errors in the enhancement signal; see Fig. 3, 7, paragraph 52-53, 75), and
based on identification that an error does not exist in the second image signal received through the second channel, control the outputter to output a second output signal obtained based on the first image signal and the second image signal (outputting a combined signal upon successful reception of both base and enhancement; paragraph 74), they fail to specifically disclose changing a data rate of the first image signal.
In an analogous art, Sato discloses a content distribution system (Fig. 1A, 6) which will receive a first image signal through a first channel (low-quality stream) and a second image signal through a second channel (high quality stream; Fig. 6, paragraph 6, 8, 53, 73-74) and based on identification that an error exists in the second image signal (paragraph 66-67), control the receiver output to change a data rate of the first image signal (interpolating extra frames of the low quality video signal; see Fig. 7, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raveendran’s system to include changing a data rate of the first image signal, as taught in combination with Sato, for the typical benefit of increasing viewing comfort by reducing the gap between the displayed video when switching between different versions.

	As to claim 2, Raveendran and Sato disclose wherein the first channel has a first frequency bandwidth, and the second channel has a second frequency bandwidth higher than the first frequency bandwidth (see Raveendran at Fig. 1, paragraph 44, 95 and Sato at paragraph 6), and wherein the first image signal has a first data rate, and the second image has a second data rate higher than the first image signal (see Raveendran at Fig. 1, paragraph 44, 95 and Sato at paragraph 6, 11, 60).

As to claim 4, Raveendran and Sato disclose wherein the processor, based on a bit error rate of the second image signal being greater than or equal to a preset ratio, identifies that an error exists in the second image signal (see Raveendran at paragraph 53, 64 and Sato at paragraph 67).

As to claim 5, Raveendran and Sato disclose wherein the second image signal has a second frame rate higher than a first frame rate of the first image signal (see Raveendran at Fig. 1, paragraph 85-86, 90, 95, Sato at paragraph 53, 60).

As to claim 6, Raveendran and Sato disclose wherein the first output signal is obtained by inserting an interpolation frame between a plurality of frames included in the first image signal so as to have a same frame rate as the original image signal (see Sato at paragraph 53, 60, 91-97).

As to claim 7, Raveendran and Sato disclose wherein the second output signal is obtained by merging a plurality of frames included in the first image signal and a plurality of frames included in the second image signal so as to have a same frame as a plurality of frames included in the original image signal (base layer and enhancement layers restoring “original content characteristics” of the video; see Raveendran at Fig. 1, paragraph 74, 95, 99).

As to claim 8, Raveendran and Sato disclose wherein the second image signal has second pixel data larger than first pixel data of the first image signal (higher resolution video; see Raveendran at Fig. 1, paragraph 52-54, 74, 95, 99 and Sato at Fig. 7, paragraph 11, 94-95).

As to claim 9, Raveendran and Sato disclose 
wherein the communicator performs communication with the external device through a third channel for wireless communication of a third frequency bandwidth higher than the second bandwidth, the first channel, and the second channel (see Raveendran at paragraph 44, 73-74, 89, 95-100, 105-106),

based on identification that an error does not exist in a third image signal received through the third channel (see Raveendran at paragraph 53, 64 and Sato at paragraph 67), control the outputter to output a third output signal obtained based on the first image signal, the second image signal, and the third image signal (see Raveendran at paragraph 94-96),
based on identification that an error exists in the third image signal received through the third channel and an error does not exist in the second image signal received through the second channel (see Raveendran at paragraph 53, 64 and Sato at paragraph 67), control the outputter to output a second output signal obtained based on the first image signal and the second image signal (see Raveendran at paragraph 94-96), and
based on identification that an error exists in the third image signal received through the third channel and an error exists in the second image signal received through the second channel, control the outputter to output a first output signal obtained by changing a data rate of the first image signal (see Sato at Fig. 7, paragraph 91-97).

	As to claim 10, Raveendran discloses a method for controlling an electronic device (receiver device, Fig. 8), the method comprising:

receiving a second image signal separated from the original image signal through a second channel for wireless communication (enhancement layer, paragraph 73-74),
identifying whether an error exists in a second image signal received through the second channel (areas with high detected errors in the enhancement signal; see Fig. 3, 7, paragraph 52-53, 75);
based on identification that an error exists in the second image signal received through the second channel, outputting a first output signal obtained by the first image signal (outputting only the base layer in areas with high errors in the enhancement signal; see Fig. 3, 7, paragraph 52-53, 75), and
based on identification that an error does not exist in the second image signal received through the second channel, outputting a second output signal obtained based on the first image signal and the second image signal (outputting a combined signal upon successful reception of both base and enhancement; paragraph 74), they fail to specifically disclose changing a data rate of the first image signal.
In an analogous art, Sato discloses a content distribution system (Fig. 1A, 6) which will receive a first image signal through a first channel (low-quality stream) and a second image signal through a second channel (high quality stream; Fig. 6, paragraph 6, 8, 53, 73-74) and based on identification that an error exists in the second image signal (paragraph 66-67), control the receiver output to change a data rate of the first image signal (interpolating extra frames of the low quality video signal; see Fig. 7, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raveendran’s system to include changing a data rate of the first image signal, as taught in combination with Sato, for the typical benefit of increasing viewing comfort by reducing the gap between the displayed video when switching between different versions.

	As to claim 11, Raveendran and Sato disclose wherein the first channel has a first frequency bandwidth, and the second channel has a second frequency bandwidth higher than the first frequency bandwidth (see Raveendran at Fig. 1, paragraph 44, 95 and Sato at paragraph 6), and wherein the first image signal has a first data rate, and the second image has a second data rate higher than the first image signal (see Raveendran at Fig. 1, paragraph 44, 95 and Sato at paragraph 6, 11, 60).

	As to claim 13, Raveendran and Sato disclose wherein the processor, based on a bit error rate of the second image signal being greater than or equal to a preset ratio, identifies that an error exists in the second image signal (see Raveendran at paragraph 53, 64 and Sato at paragraph 67).

	As to claim 14, Raveendran and Sato disclose wherein the second image signal has a second frame rate higher than a first frame rate of the first image signal (see Raveendran at Fig. 1, paragraph 85-86, 90, 95, Sato at paragraph 53, 60).

	As to claim 15, Raveendran and Sato disclose wherein the first output signal is obtained by inserting an interpolation frame between a plurality of frames included in the first image signal so as to have a same frame rate as the original image signal (see Sato at paragraph 53, 60, 91-97).

Claims 3, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Raveendran and Sato and further in view of Yousef (US 2009/0268665 A1).
As to claims 3 and 12, while Raveendran and Sato disclose identifying whether an error exists in the second image signal, they fail to explicitly disclose wherein the second image signal is composed of an active interval in which pixel data is transmitted and a blank interval in which the pixel data is not transmitted, identifying whether an error exists in the second image signal in the blank interval.
In an analogous art, Yousef discloses a content distribution system (Fig. 1; paragraph 32-33) wherein the signal is composed of an active interval in which data is transmitted and a blank interval in which the data is not transmitted (empty time slots with only noise and no data signal; Fig. 6, paragraph 62-63), and the system will identify whether an error exists in the signal in the blank interval (paragraph 63) so as to determine the SNR by measuring the signal during empty times to determine the base noise level of the channel (paragraph 63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raveendran’s system to include wherein the second image signal is composed of an active interval in which pixel data is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/James R Sheleheda/          Primary Examiner, Art Unit 2424